     Case 3:20-cv-00007-LAB-BGS Document 19 Filed 04/20/20 PageID.220 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     WESTCOTT ENTERPRISES, INC.                  Case No.: 20cv7-LAB (BGS)
12                                  Plaintiff,
                                                   ORDER RECHARACTERIZING
13     v.                                          MOTION FOR LEAVE TO FILE
                                                   OPPOSITION
14     FEDERATED MUTUAL
       INSURANCE COMPANY, et al.
15
                                Defendants.
16
17          Plaintiff filed a noticed motion (Docket no. 18) for leave to file an opposition
18   to Defendant Brian Faulstich’s motion to dismiss. Rather than treat this as a
19   noticed motion, the Court will treat it as an ex parte request, and the hearing
20   currently on calendar on this motion is VACATED. In light of the strong policy
21   favoring decisions on the merits, see Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.
22   1986), the Court would be inclined to grant the request. But if Defendants believe
23   the request should be denied, they may file an opposition by April 24, 2020.
24          IT IS SO ORDERED.
25   Dated: April 20, 2020
26
27                                               Honorable Larry Alan Burns
28                                               Chief United States District Judge


                                                  1
                                                                                 [Case Number]
